Citation Nr: 1529597	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and if so whether the reopened claim should be granted.

5.  Entitlement to a temporary total rating based upon convalescence following right knee surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978 and from June 1979 to February 1985.  In a December 1991 administrative decision it was determined that basic eligibility exists on the conditional period of service from June 28, 1979 to June 27, 1983.  However, the Veteran's discharge for the period of service from June 28, 1983 to February 6, 1985 was determined to be under dishonorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in a September 2009 memorandum, the RO made a formal finding on the unavailability of the Veteran's service treatment records.  However, in a December 2010 report of general information, which serves as the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a right knee disability, it was noted that the Veteran had recently obtained his service treatment records and that he would be sending them in to the RO to support his claim.  A review of the claims file does not reflect that the service treatment records are of record.  Moreover, in his February 2014 VA Form 9 the Veteran indicated that he submitted everything he was asked for.  Although the rating decision on appeal references the September 2009 formal finding of unavailability of the Veteran's service treatment records, the Veteran was not notified that the service treatment records he said he was going to submit were not received.  As the service treatment records are extremely relevant to the Veteran's claims, the Board finds that he should be provided another opportunity to submit them.

Regarding the Veteran's claim of entitlement to a temporary total rating based on right knee surgery necessitating convalescence under 38 C.F.R. § 4.30, a June 13, 2012 VA treatment record from the Columbus Community Based Outpatient Clinic reflects that the Veteran was preparing for a total right knee replacement.  No records of any such knee surgery are in the claims file and the most recent VA treatment records are dated on June 13, 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, although in his February 2014 VA Form 9 the Veteran did not request a hearing, in a statement received in October 2014, found in the VBMS claims file, the Veteran indicated that he was waiting for his hearing on his appeal.  No hearing has ever been held in this case.  As such, the RO should contact the Veteran in order to clarify his hearing request and take the appropriate action to schedule a personal hearing in this matter in accordance with applicable procedures.   

Accordingly, the case is REMANDED for the following action:


1.  Obtain copies of the Veteran's VA treatment records from all appropriate facilities dating from June 13, 2012 to the present and associate them with the claims file.

2.  Contact the Veteran and inform him that his service treatment records are unavailable, and then notify him that if he has copies of his service treatment records, as he had indicated he did in the December 2010 report of general information, that he should submit them because none were ever received from him at any time.

3.  Thereafter, ask the Veteran to clarify the type of Board hearing before a VLJ that he desires.  Then, schedule the requested hearing.  The appellant and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







